ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 25, 1978 (335 So.2d 84), affirming in part and reversing in part *640the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 5, 1979, 374 So.2d 487, and mandate now lodged in this court, approved in part and quashed in part and remanded the cause with instructions.
NOW, THEREFORE, It is Ordered that this court’s mandate heretofore issued in this cause on May 12, 1978, 358 So.2d 84, is withdrawn, the judgment of this court filed in this cause on April 25, 1978, except as is affirmed by the judgment of the Supreme Court dated July 5,1979 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the trial court is hereby reinstated. Costs allowed shall be taxed in the trial court (9.400(a) Florida Appellate Procedure Rules).